DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Response to Arguments
Applicant’s arguments, see response to non-final, filed 06/23/2022, with respect to rejection of claims 1-34 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn in light of the newly amended claims.

Reasons for Allowance
Claims 1-12, 15-26 and 29-38 are allowed.
Claims 13-14 and 27-28 are canceled.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose wherein the auto-focus controller switches a start timing of the auto-focus control for each observation position, on the basis of a boundary portion between the adjacent containers in a scanning direction of the observation position, wherein the auto-focus controller performs the auto-focus control for each observation position on the basis of a detection signal of the detection section, and wherein the detection section includes at least two displacement sensors that are provided in parallel in the scanning direction with the imaging optical system being interposed therebetween, and a displacement sensor to be used is switched according to a directional change of the scanning direction, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483